DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 states, “the circuit layer” in line 8. This should states, “the circuit pattern layer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12 and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (US PG. Pub. 2011/0317385).

Regarding claim 1 – Zhou teaches a semiconductor device package (figs. 1-2 & 4J-4K [Abstract] Zhou states, “semiconductor devices”), comprising: a circuit pattern layer (fig. 4K rotated 180 degrees, circuit pattern structure shown below the electrical contact 302) including a bottom surface (340), the circuit pattern layer comprising: a first dielectric layer (340 [paragraph 0030] Zhou states, “epoxy 340”) having a first opening (see opening having conductive layers therein), and a conductive pad (combination of layers 336, 332 and conductive layer there below) disposed in the first opening; an electrical contact (352 [paragraph 0036] Zhou states, “solder bump 352”) disposed on the bottom surface of the circuit layer and in contact with the conductive pad (claimed structure shown in figure 4K); and an intermetallic compound (IMC) layer ([paragraph 0038 & 0029] Zhou states, “a nickel-solder intermetallic compound (IMC) formed between the solder bump 352 and the barrier layer 332… it is contemplated that in some embodiments the oxidation prevention cap 336 may be formed of a tin alloy, which may include other metals such as silver (Ag), copper (Cu)”; these materials are consistent with Applicants; having an IMC with the electrical contact will meet Applicants claimed limitation) located between the conductive pad (combination of layers 336, 332 and conductive layer there below) and the electrical contact (352), wherein an imaginary line extending from the bottom surface of the circuit pattern layer passes through the IMC layer from a cross-section view (claimed structure shown in annotated figure 4K below [paragraph 0036] Zhou states, “a distinct boundary may not exist between the oxidation prevention cap 336 and the solder bump 352”; the IMC layer will extend above and below the surface of the insulation layer and appears to meet the claimed limitation). 

    PNG
    media_image1.png
    599
    1388
    media_image1.png
    Greyscale

Regarding claim 12 – Zhou teaches the semiconductor device package of claim 1, wherein the circuit pattern layer (fig. 4B) includes a redistribution layer (RDL) (312 [paragraph 00258] Zhou states, “redistribution structure 312 may have multiple layers that redistribute peripheral RDL pads”).

Regarding claim 21 – Zhou teaches the semiconductor device package of claim 1, wherein the conductive pad (fig. 4K, combination of layers 336, 332 and conductive layer there below) includes a barrier layer (332 [paragraph 0028] Zhou states, “barrier layer 332”), and wherein a portion of the IMC layer ([paragraph 0038 & 0029] Zhou states, “a nickel-solder intermetallic compound (IMC) formed between the solder bump 352 and the barrier layer 332… it is contemplated that in some embodiments the oxidation prevention cap 336 may be formed of a tin alloy, which may include other metals such as silver (Ag), copper (Cu)”) is located between the imaginary line and the barrier layer (claimed structure appears consistent with figure 4K of the prior art).

Regarding claim 22 – Zhou teaches the semiconductor device package of claim 21, wherein the barrier layer (fig. 4K, 332) includes a first surface (upper surface) and a second surface (bottom surface) opposite to the first surface, and the conductive pad (combination of layers 336, 332 & 328) includes a first conductive layer (336 [paragraph 0029] Zhou states, “it is contemplated that in some embodiments the oxidation prevention cap 336 may be formed of a tin alloy, which may include other metals such as silver (Ag), copper (Cu), and so on”) on the first surface of the barrier layer (332) and a second conductive layer (328 [paragraph 0028] Zhou states, “copper post 328”) on the second surface of the barrier layer (332), and wherein the first conductive layer includes a first conductive material and the second conductive layer includes a second conductive material same as the first conductive material (both first and second conductive materials 332 & 328 include “copper”).

Regarding claim 23 – Zhou teaches the semiconductor device package of claim 22, wherein the first conductive layer (fig. 4K, 336), the barrier layer (332), and the second conductive layer (328) has a substantially equal width, respectively (claimed structure shown in figure 4K, opening has a width that each layer conforms to).

Regarding claim 24 – Zhou teaches the semiconductor device package of claim 22, wherein the IMC layer (fig. 4K [paragraph 0038 & 0029] Zhou states, “a nickel-solder intermetallic compound (IMC) formed between the solder bump 352 and the barrier layer 332… it is contemplated that in some embodiments the oxidation prevention cap 336 may be formed of a tin alloy, which may include other metals such as silver (Ag), copper (Cu)”) is located between the first conductive layer (336) and an electrical contact (352), and the second conductive layer (328) is in contact with a seed layer ([paragraph 0018] Zhou states, “in some embodiments, an adhesion/barrier/seed layer may be applied to the RDL pads 112 under the copper posts 126 to improve the reliability of the interconnect interface”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. in view of Kaneko et al. (US PG. Pub. 2012/0222894).

Regarding claim 5 – Zhou teaches the semiconductor device package of claim 1, but fails to teach further comprising a first seed layer disposed on the first dielectric layer, wherein the first seed layer includes a first recess portion tapering to the bottom surface of the circuit pattern layer.
 	Kaneko teaches a first seed layer (fig. 2 rotated 180 degrees [paragraph 0070] Kaneko states, “a Cu seed layer (not illustrated) on the second surface 20C of the first insulating layer 20”) disposed on the first dielectric layer (20), wherein the first seed layer includes a first recess portion ([paragraph 0070] Kaneko states, “a Cu seed layer (not illustrated) on the second surface 20 C of the first insulating layer 20 including the wall surfaces of the via holes VH1”) tapering (see tapered portion of via hole) to the bottom surface of the circuit pattern layer (fig. 1, 1).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the semiconductor device package having a circuit pattern layer having a first dielectric layer as taught by Zhou with the first dielectric layer having a first seed layer thereon as well as a tapered recess portion as taught by Kaneko because a copper seed layer is well known in the art to improve adhesion between the conductive layers/material and the dielectric material/layers.

Allowable Subject Matter
Claims 6 and 8-11, 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 13, 26-31 are allowed.

Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive. 
Applicant argues regarding the rejection of claim 1, “Zhou discloses the IMC layer formed between the solder bump 352 and the barrier layer 332, rather than between solder 352 and layer 336” [REMARKS page 11].
Examiner disagrees.  The IMC layer that is formed is formed between the three layers 332, 336 and 352 of Zhou. Zhou expresses in paragraph 0036, “the tin of the oxidation prevention cap 336 may be at least partially amalgamated with the solder of the solder bump 352. Thus, it is contemplated that, following reflow, a distinct boundary may not exist between the oxidation prevention cap 336 and the solder bump 352”. Given that the layers mix into each other an IMC is considered to be formed from layers 332, through layer 336 to the solder bump 352.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Liu et al. (US PG. Pub. 2019/0059153) discloses a multi-layer circuit board capable of being applied with electrical testing.
Tsukamoto (US PG. Pub. 2017/0372997) discloses a wiring substrate and semiconductor device.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847